United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
DEPARTMENT OF THE ARMY, NATIONAL
GROUND INTELLIGENCE CENTER,
Charlottesville, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Debra Hauser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1426
Issued: December 29, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 17, 2015 appellant, through counsel, filed a timely appeal of a January 26, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition due to factors of her federal employment.
On appeal, counsel argues that appellant had established harassment and overwork as
compensable factors and that OWCP improperly failed to review the medical evidence.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 15, 2013 appellant, then a 59-year-old program support assistant, filed an
occupational disease claim (Form CA-2) alleging that she developed an acute reaction to stress
and mood disorder. She alleged that she was overworked as a direct result of raising concerns of
an improper affair between a coworker and her third level supervisor. Appellant alleged that she
was living with fear, stress, and anxiety.
OWCP requested additional factual and medical evidence from appellant in a letter dated
April 8, 2013. Appellant submitted reports dated January 9 and March 15, 2013 from
Dr. Stephen McNamara, a Board-certified psychiatrist, diagnosing adjustment disorder with
mixed anxiety and depression due to her employment.
Appellant completed a narrative statement and alleged that in May 2008, it became
apparent to her that Mr. W, Chief of Staff, was in an adulterous relationship with Ms. B,
appellant’s coworker. She and another coworker, Ms. S, informed Mr. W that he was the subject
of gossip. According to appellant, Mr. W became hostile and intimidating with accusatory
comments and an angry and condescending attitude. He was then promoted to become
appellant’s senior rater. Appellant managed to avoid Mr. W, until Ms. B was given a position in
appellant’s division directly in Mr. W’s chain of command and was assigned to the same fourperson cubicle as appellant. Appellant complained about the situation to her supervisors and an
Equal Employment Opportunity (EEO) officer because of the appearance of nepotism, favor, and
impropriety. She alleged that Mr. W pressured her supervisor to hire Ms. B. Appellant stated
that Ms. B interfered with the management of the division by questioning their supervisor’s
authority and instructions. She also alleged that Ms. B kept notes on appellant’s whereabouts
and work, and that Ms. B questioned her about her movements. Appellant alleged that Ms. B
stalked her and spied on her constantly in violation of workplace regulations. Mr. W gained
information through Ms. B who alleged that appellant did not do any work. Appellant stated that
she had a verbal confrontation with Ms. B which caused her to be fearful. She also alleged that
her workload increased and that she had no back-up personnel for her work responsibilities.
Appellant alleged that these additional assignments, on top of her regular workload and
deadlines, caused her stress. She stated that Ms. B ridiculed her and laughed at her tears, and
that Ms. B called appellant’s behavior ridiculous.
Appellant stated that her supervisors tried to protect her from Mr. W, who found fault
with and complained about appellant. She was directed to avoid the area of Mr. W’s office and
the Commander’s office on the fifth floor because her supervisors felt she was a target of Mr. W.
Appellant stated that she stressed over all of her work because she feared Mr. W’s criticism.
The employing establishment moved Ms. B in December 2011. Appellant’s supervisor,
Mr. B, filed a grievance against management due to Mr. W’s interference. Appellant alleged that
there was a hostile work environment, but the employing establishment found the complaints
unfounded. She alleged that Mr. W threw things in the presence of other employees and that this
caused her anxiety.
The employing establishment completed a statement on March 27, 2013 and stated that
appellant had been required to report to the fifth floor on a monthly basis for one day to

2

supervise drug testing. It stated that appellant would encounter Mr. W for less than five minutes
a week, and only if passing in the hallway, as she worked on the third floor and he worked on the
fifth floor.
On April 23, 2013 appellant admitted that she had a source of stress in her personal life,
the death of her stepfather due to cancer on September 25, 2012.
By decision dated October 23, 2013, OWCP denied appellant’s claim for an emotional
condition as she had failed to submit any corroborating evidence supporting her alleged factors
of employment. It noted that due to the factual deficiencies it was unnecessary to address the
medical evidence.
Appellant, through her counsel at the time, requested reconsideration on
September 23, 2014. Counsel listed appellant’s alleged employment factors and argued that her
claim was based on a hostile work environment based on Mr. W’s comments and attitude as well
as Ms. B’s notes regarding appellant’s location and activities. She repeatedly referenced an EEO
claim which was not included in the prior record. Counsel attached statements from the EEO
claim to her reconsideration request.
Appellant submitted a witness statement from a coworker, Ms. G, dated May 4, 2014,
noting that appellant was crying in the ladies room and that appellant had attributed her state to
Mr. W and Ms. B. On May 23, 2014 another coworker, Ms. IB stated that appellant frequently
cried in 2012 and that she alleged a hostile work environment due to Mr. W and Ms. B. In an
e-mail dated January 17, 2012, a third coworker, Mr. P stated that on October 28, 2011 appellant
was upset and crying and that she had attributed her condition to a hostile work environment.
In a May 21, 2014 statement, a coworker, Ms. M noted that she worked in the cubicle
with appellant and Ms. B. She noticed animosity between the two and stated that Ms. B seemed
to monitor appellant’s activities in the office and would comment on appellant’s conversations
and activities. Ms. M stated that appellant became upset, fearful, and cried on several occasions.
On one of these occasions Ms. B laughed and made a snide comment. She stated that appellant
was never going to be promoted.
Another coworker, Ms. JM stated that she was in the next cubicle and overheard
conversations between appellant and Ms. B. Ms. B stated that she witnessed appellant’s every
move being recorded and business actions being monitored for reporting to Mr. W. Ms. JM
stated that Ms. B became Mr. W’s spy and monitored how long appellant was in the ladies room.
In a statement dated January 18, 2012, appellant’s supervisor Mr. B stated that appellant
became more reserved in July 2010 when Ms. B began working in the division. He stated that in
October 2011 appellant had a breakdown due to stress, her strained relationship with Ms. B, and
her perception that she shared with Mr. B, that Ms. B was harassing her with encouragement
from Mr. W. Appellant also submitted statements from her husband and mother.
By decision dated January 26, 2015, OWCP denied appellant’s claim, finding that the
evidence she submitted, including witness statements, did not provide proof that she was
harassed or given extra work assignments or deadlines. It noted that the statements submitted
were of general application and not determinative of the specific employment factors alleged.
3

OWCP accepted that appellant had concerns regarding the alleged affair between Mr. W and
Ms. B, but found that this was not a factor of employment. It further found that management did
not like appellant, but that was also not a factor of employment.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,2 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA.3 There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.4 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.5 In contrast, a disabling condition
resulting from an employee’s feelings of job insecurity per se is not sufficient to constitute a
person injury sustained in the performance of duty within the meaning of FECA. Thus disability
is not covered when it results from an employee’s fear of a reduction-in-force. Nor is disability
covered when it results from such factors as an employee’s frustration in not being permitted to
work in a particular environment or to hold a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.7 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.8 A claimant must support his or her allegations with probative and reliable
evidence. Personal perceptions alone are insufficient to establish an employment-related
emotional condition.9

2

28 ECAB 125 (1976).

3

Supra note 1.

4

See Robert W. Johns, 51 ECAB 136 (1999).

5

Supra note 2.

6

Id.

7

Charles D. Edwards, 55 ECAB 258 (2004).

8

Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 566 (1991).
9

Roger Williams, 52 ECAB 468 (2001).

4

For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence that harassment or discrimination did, in fact, occur. Mere perceptions of
harassment or discrimination are not compensable under FECA. Unsubstantiated allegations of
harassment or discrimination are not determinative of whether such harassment or discrimination
occurred. To establish entitlement to benefits, a claimant must establish a factual basis for the
claim by supporting his or her allegations with probative and reliable evidence.10
ANALYSIS
Appellant has alleged that she was overworked and subjected to stress inducing
deadlines. If established, these elements relate to her job duties under Lillian Cutler11 and would
be compensable employment factors. The Board finds that appellant has submitted no evidence
supporting her allegations that she was overworked or that her employment duties involved
deadlines. Without evidence substantiating the allegations of overwork and deadlines, appellant
has failed to meet her burden of establishing a compensable factor of employment under Cutler.
In Thomas D. McEuen,12 the Board held that an employee’s emotional reaction to
administrative actions or personnel matters taken by the employing establishment is not covered
under FECA as such matters pertain to procedures and requirements of the employer and do not
bear a direct relation to the work required of the employee. The Board noted, however, that
coverage under FECA would attach if the facts surrounding the administrative or personnel
action established error or abuse by employing establishment superiors in dealing with the
claimant. Absent evidence of such error or abuse, the resulting emotional condition must be
considered self-generated and not employment generated. In determining whether the employing
establishment erred or acted abusively, the Board has examined whether the employing
establishment acted reasonably.
Appellant alleged error or abuse in an administrative action under McEuen in that she
believed it violated employing establishment policies for Mr. W to engage in an affair with
Ms. B, to supervise Ms. B given her relationship to him, and to require appellant’s supervisor
Mr. B to hire Ms. B. The Board finds that appellant has not established these events as
compensable factors of employment as she has not substantiated the affair nor provided
documentation of the violations of specific employing establishment policy. Without evidence
of error or abuse in an administrative action, appellant has not established a compensable factor
of employment with regard to these alleged events. Furthermore, even if these had been
established, they would not be related to appellant in such a way as to be a compensable factor
for her as she has been impacted by the events only due to her belief others were violating a
policy.
Appellant also attributed her emotional condition to harassment by Mr. W and Ms. B in
retaliation for her complaints that their alleged improper relationship created a hostile work
10

Alice M. Washington, 46 ECAB 382 (1994).

11

Supra note 2.

12

Supra note 8.

5

environment. She has provided witness statements supporting that she believed that Mr. W and
Ms. B harassed her and that there was a hostile work environment, but her mere perceptions,
even if revealed to others and recorded by them, are insufficient to establish that harassment
occurred as alleged. Appellant has not submitted specific details or evidence of specific
incidents of harassment with dates and times and as such has not established a hostile work
environment.
Appellant alleged that Ms. B monitored her activities while at work and reported her
findings to Mr. W. She alleged that this was error and abuse as it was a violation of the
employing establishment’s policy on harassment. Appellant’s coworkers, Ms. M and Ms. JM,
completed statements generally alleging that Ms. B seemed to monitor appellant’s activities in
the office and would comment on her conversations and activities. Ms. JM asserted that Ms. B
was a spy. The Board finds that these witness allegations regarding Ms. B are insufficiently
substantiated by the evidence of record as to date, time, and place to find them compensable.13
Neither Ms. M nor Ms. JM provided specific instances in which Ms. B spied upon appellant,
recorded her activities, or commented on her conversations. Such general allegations are
insufficient to establish harassment or error and abuse by the employing establishment.
Appellant alleged that she had a verbal confrontation with Ms. B, and that Ms. B laughed
on occasions when appellant was upset and crying. Ms. M noted that appellant frequently cried
and became upset and that on one of these occasions Ms. B laughed and made a snide comment.
She further alleged that Ms. B stated that appellant was never going to be promoted. Verbal
altercations and difficult relationships with coworkers and supervisors/managers, when
sufficiently detailed and supported by the record, may constitute compensable factors of
employment.14 However, this does not imply that every ostensibly abusive or threatening
statement uttered in the workplace will give rise to coverage under FECA. For appellant to
prevail on her claim, she must support her allegations with specificity and reliable evidence. The
Board finds that while they are generally supported, Ms. B’s statements and actions are not
proved with specific dates and times and as such are not sufficiently established as true.
Contrary to counsel’s arguments on appeal, the Board finds that appellant has not
submitted the necessary specific corroborative evidence to establish her claims of hostile work
environment and harassment. The Board further finds that appellant has not established error or
abuse in an administrative action or verbal confrontation. Where a claimant has not established
any compensable employment factors, the Board need not consider the medical evidence of
record.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
13

M.D., Docket No. 13-867 (issued September 26, 2014) (finding that witness statements must provide precise
support for alleged employment factors).
14

L.M., Docket No. 13-267 (issued November 15, 2013).

15

A.K., 58 ECAB 119 (2006).

6

CONCLUSION
The Board finds that appellant has not established a compensable factor of employment
and therefore has not met her burden of proof to establish her emotional condition claim.
ORDER
IT IS HEREBY ORDERED THAT the January 26, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 29, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

